Citation Nr: 1231502	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  11-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder currently claimed as herniated discs. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1977, with additional service of unverified active and inactive duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In connection with the appeal of the Veteran's original claim, in April 2007, the Board denied service connection for a low back disability.  In a July 2009 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) upheld the Board's April 2007 decision. 

2.  Evidence associated with the claims file since the April 2007 Board decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's April 2007 denial of service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As new and material evidence has not been received, the claim for service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, an August 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter provided the Veteran with notice in accordance with Kent.  As this letter was sent prior to the January 2010 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Additionally, Social Security Administration disability records were previously received and associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-New and Material Evidence

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is 'new and material,' the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

In an April 2007 decision, the Board determined that service connection was not warranted for a low back disorder.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, post-service private treatment records, Social Security Administration disability records, and the Veteran's assertions.

The Board determined that service connection was not warranted for a low back disability as the evidence failed to show that the claimed disability occurred in or was caused by service.  The U. S. Court of Appeals for Veteran's Claims upheld the Board's decision in a July 2009 memorandum.

The evidence received since the April 2007 decision includes additional VA and private treatment records and additional statements from the Veteran.  Some of the additionally received evidence is 'new' in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is 'material' for purposes of reopening the claim for service connection for a low back disorder.  The evidence added to the record does not include new evidence which suggests that, or even relates to the question of whether the Veteran's claimed low back disorder occurred in or was caused by service, which was the basis for the prior determination.  The medical treatment reports are devoid of a nexus between his current symptoms and his active duty.  Furthermore, all of the statements from the Veteran simply reiterate his previously considered assertion that he experienced a low back injury while he was on active duty which caused his current low back disorder.  As such, these statements merely reiterate contentions that were previously considered by the Board in the April 2007 decision and are not considered new or material.

In sum, the Board finds the evidence added to the claims file since the April 2007 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  

As the information provided in support of the application to reopen the claim for service connection for a low back disorder does not include new and material evidence, the appeal as to this issue must be denied.


ORDER

New and material evidence has not been received to reopen a claim for service connection for a low back disorder, currently claimed as herniated discs. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


